DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the Application 17/315,023 filed 05/07/2021.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims’ limitations “calculating”, ”adjusting”, “detecting”, “identifying”, “storing” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein three-prong test is: (A) the claim limitations use the terms “calculating”, ”adjusting”, “detecting”, “identifying”, “storing” that is non-structural term having no specific structural meaning for performing the claimed function; (B) the terms ““calculating”, ”adjusting”, “detecting”, “identifying”, “storing” are merely functional language; (C) the terms “calculating”, ”adjusting”, “detecting”, “identifying”, “storing” are not modified by sufficient structure, material, or acts for performing the claimed function Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear what element(s)/structure(s) implement(s) steps of “calculating”, ”adjusting”, “detecting”, “identifying”, “storing”. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
7.	In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: (a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,”/ “calculating”, ”adjusting”, “detecting”, “identifying”, “storing” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; (b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; (c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or (d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6, 8-18, 20 is/are rejected under 35 U.S.C. 103 as being obvious over Tam et al. (US Patent Application Publication 20150067624) in view of Zuo et al. (US Patent Application Publication 20110270548).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 1 Tam et al. teaches A system, comprising: 
a library containing at least one leakage lookup table related to leakage current values for different cell abutment cases of abutted cells in a semiconductor device, wherein the cell abutment cases are associated with terminal types of cell edges of the abutted cells (associating the lookup table of simulated leakage current values for different abutted cells with different abutment conditions/cases with standard cell library (paragraphs [0039], [0038], [0037]), wherein different abutment conditions/cases are associated with source/drain/type terminal of the cell edge of abutted cells (paragraphs [0021], [0029])); 
a processor configured to perform an analysis to detect boundaries between the abutted cells, identify attributes associated with the terminal types of the cell edges, identify the cell abutment cases based on the attributes, and calculate maximal boundary leakages between the abutted cells based on leakage current values associated with the cell abutment cases and leakage probabilities associated with the cell abutment cases (identify/detect source/drain edges between abutted cells and identify width/voltage threshold/attributes associated with source/drain/type terminal of the cell edge of abutted cells  (paragraphs [0021], [0026]), identify abutment conditions/cases (paragraph [0037]) to model/estimate/calculate inter-cell leakage current between abutted cells associated with identified abutment conditions/cases for further minimizing leakage current between abutted cells (paragraphs [0023], [0024], [0026], [0029]) implemented by a processor of a computer system (paragraph [0032])); and 
an output interface for outputting boundary leakages corresponding to the maximal boundary leakages in the semiconductor device (display/output simulation models/results using graphical user interface/GUI, wherein simulation models/results comprise leakage current values (paragraphs [0036]-[0038])).
	However Tam et al. lacks specifics regarding calculating maximal boundary leakages between the abutted cells. Zuo et al. teaches estimating/calculating maximum leakage in the input ports/boundary of the cells (paragraphs [0062], [0062]); and displaying results of the step of simulating (paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Zuo et al. to teach specific subject matter Tam et al. does not teach, because it provides an automated and accurate way for IDDQ verification and prediction in a integrated circuit testing (paragraph [0015]).
With respect to claim 9 Tam et al. teaches A method, comprising: 
calculating expected boundary leakages of a semiconductor device (performing a simulation/calculating expected values to characterize leakage current for the circuit simulation model (paragraphs [0037], [0022])); and
adjusting a layout of the semiconductor device based on at least the expected boundary leakages (saving space in a layout of IC/adjusting layout based on simulation models/calculating expected values (paragraph [0022])); 
wherein calculating the expected boundary leakages of the semiconductor device comprises: detecting boundaries between abutted cells in the layout of the semiconductor device (identify/detect source/drain edges between abutted cells and identify width/voltage threshold/attributes associated with source/drain/type terminal of the cell edge of abutted cells (paragraphs [0021], [0026])); 
identifying attributes associated with cell edges of the abutted cells, wherein the attributes include at least one of terminal types of the cell edges (identify type/PMOS/attributes of abutted cells associated with their source/drain edges (paragraphs [0020], [0021])); 
identifying cell abutment cases based on the attributes associated with the cell edges, wherein the cell abutment case is associated with the terminal types  (identify abutment conditions/attributes (paragraph [0037]) to model/estimate/calculate inter-cell leakage current between abutted cells associated with identified abutment conditions/cases for further minimizing leakage current between abutted cells (paragraphs [0023], [0024], [0026], [0029])); and
calculating maximal boundary leakages between the abutted cells based on leakage current values associated with the cell abutment cases and leakage probabilities associated with the cell abutment cases (simulating plurality of models/calculating inter-cell/between abutted cells leakage current values based identified abutment conditions/cases (paragraphs [0036]-[0038])).
However Tam et al. lacks specifics regarding calculating maximal boundary leakages between the abutted cells. Zuo et al. teaches estimating/calculating maximum leakage in the input ports/boundary of the cells (paragraphs [0062], [0062]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Zuo et al. to teach specific subject matter Tam et al. does not teach, because it provides an automated and accurate way for IDDQ verification and prediction in a integrated circuit testing (paragraph [0015]).
With respect to claim 13 Tam et al. teaches A method, comprising: 
storing at least one leakage lookup table related to leakage current values for cell abutment cases that are different from each other, wherein the cell abutment cases are associated with terminal types of abutted cells in a semiconductor device (storing a lookup table of simulated leakage current values for different abutted cells with different abutment conditions/cases (paragraphs [0039], [0038], [0037]), wherein different abutment conditions/cases are associated with source/drain/type terminal of the cell edge of abutted cells (paragraphs [0021], [0029])); 
identifying the cell abutment cases based on attributes that are associated with the terminal types (associating/identifying the lookup table of simulated leakage current values for different abutted cells with different abutment conditions/cases, wherein different abutment conditions/cases are associated with source/drain/type terminal of the cell edge of abutted cells (paragraphs [0021], [0029])); 
calculating maximal boundary leakages between the abutted cells based on leakage current values associated with the cell abutment cases and leakage probabilities associated with the cell abutment cases (model/estimate/calculate inter-cell leakage current between abutted cells associated with identified abutment conditions/cases (paragraphs [0023], [0024], [0026], [0029])); 
calculating boundary leakages between the abutted cells based on the maximal boundary leakages (minimizing/simulating/calculating leakage current between abutted cells based on model/estimated/calculated inter-cell leakage current between abutted cells (paragraphs [0023], [0024], [0026], [0029])); and 
adjusting a layout of the semiconductor device based on the boundary leakages (saving space in a layout of IC/adjusting layout based on simulation models/calculating expected values (paragraph [0022])).
However Tam et al. lacks specifics regarding calculating maximal boundary leakages between the abutted cells. Zuo et al. teaches estimating/calculating maximum leakage in the input ports/boundary of the cells (paragraphs [0062], [0062]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Zuo et al. to teach specific subject matter Tam et al. does not teach, because it provides an automated and accurate way for IDDQ verification and prediction in a integrated circuit testing (paragraph [0015]).
With respect to claims 2-6, 8, 10-11, 14-18, 20 Tam et al. teaches:
 Claim 2: wherein a boundary between the first cell and the second cell comprises a P-channel boundary portion and a N-channel boundary portion, the cell abutment case comprise a first filler depth corresponding to the P-channel boundary portion, a second filler depth corresponding to the N-channel boundary portion, a first abutment type of the cell edges beside the boundary corresponding to the P-channel boundary portion and a second abutment type of the cell edges beside the boundary corresponding to the N-channel boundary portion (paragraphs [0020], [0023]).
Claim 3: wherein the first abutment type or the second abutment type is selected from a combination of a source-source abutment, a drain-drain abutment, a source-drain abutment, a source-filler abutment, a drain-filler abutment, a source-fillerbreak abutment and a drain-fillerbreak abutment (paragraphs [0021], [0028], [0023]).
Claim 4: wherein the leakage probabilities associated with the cell abutment cases are determined by the first abutment type and the second abutment type of the cell abutment cases, the boundary leakages are associated with a sum of a first leakage current over the P-channel boundary portion and a second leakage current over the N-channel boundary portion (paragraphs [0037], [0020], [0023]).
Claim 5: wherein the semiconductor device is a semiconductor device including a continuous active area, boundary gates are implemented at the boundaries and electrically coupled to fixed system voltages (paragraphs [0001], [0021]).
Claim 6: wherein the processor is configured to search a first transistor leakage lookup table for first possible leakage current values of the cell abutment cases, the first transistor leakage lookup table is related to the leakage current values for the cell abutment cases in a condition that boundary gates at the boundaries are implemented with first possible voltage thresholds (paragraphs [0023], [0038], [0026]), and the processor is configured to search a second transistor leakage lookup table for second possible leakage current values of the cell abutment cases, wherein the second transistor leakage lookup table is related to the leakage current values for the cell abutment cases in a condition that the boundary gates at the boundaries are implemented with second voltage thresholds, wherein the second voltage thresholds are higher from the first voltage thresholds (paragraph [0037]).
Claim 8: wherein the processor is configured to generate a layout based on the calculated boundary leakages between the abutted cells, and the system fabricates at least one component in the semiconductor device based on the layout (paragraphs [0032], [0040], [0041]).
Claim 10: further comprising: storing a first leakage lookup table related to the leakage current values; and searching one of the leakage current values in the first leakage lookup table based on at least one of a channel type, a filler depth and a terminal type of a corresponding one of the cell edges (paragraphs [0037], [0020], [0023], [0021], [0028]).
Claim 11: further comprising: storing a second leakage lookup table related to the leakage probabilities; and searching one of the leakage probabilities in the second leakage lookup table based on an abutment type of a corresponding one of the cell edges, wherein the abutment type is associated with terminal types of the corresponding one of the cell edges (paragraphs [0023], [0038], [0026], [0037]).
Claim 14: wherein identifying the cell abutment cases comprises: identifying a first filler depth corresponding to a P-channel boundary portion of a boundary between a first cell and a second cell of the abutted cells; identifying a second filler depth corresponding to a N-channel boundary portion of the boundary; identifying a first abutment type of the boundary corresponding to the P-channel boundary portion; and identifying a second abutment type of the boundary corresponding to the N-channel boundary portion (paragraphs [0020]-[0023], [0037]).
Claim 15: wherein identifying the first abutment type and identifying the second abutment type comprise: selecting the first abutment type or the second abutment type from a combination of a source-source abutment, a drain-drain abutment, a source-drain abutment, a source-filler abutment, a drain-filler abutment, a source-fillerbreak abutment and a drain-fillerbreak abutment (paragraphs [0021], [0028], [0023]).
Claim 16: further comprising: determining the leakage probabilities associated with the cell abutment cases by the first abutment type and the second abutment type of the cell abutment cases; and calculating the boundary leakages according to a sum of a first leakage current over the P-channel boundary portion and a second leakage current over the N-channel boundary portion (paragraphs [0037], [0020], [0023]).
Claim 17: further comprising: implementing a continuous active area and boundary gates of the abutted cells and electrically coupled to fixed system voltages; and electrically coupling the continuous active area and the boundary gates to fixed system voltages (paragraphs [0001], [0021]).
Claim 18: further comprising: searching a first transistor leakage lookup table for first possible leakage current values of the cell abutment cases, when that boundary gates of the abutted cells are manufactured with first voltage thresholds; and searching a second transistor leakage lookup table for second possible leakage current values of the cell abutment cases, when the boundary gates of the abutted cells are manufactured with second voltage thresholds, wherein the second voltage thresholds are different from the first voltage thresholds (paragraphs [0001], [0021], [0023], [0038]).
Claim 20: further comprising: generating the layout based on the calculated boundary leakages between the abutted cells; and fabricating at least one component in the semiconductor device based on the layout (paragraphs [0032], [0040], [0041]).
With respect to claim 12 Zuo et al. teaches:
Claim 12: further comprising: calculating one of the maximal boundary leakages of the corresponding one of the cell edges based on the one of the leakage current values and the one of the leakage probabilities (paragraphs [0062], [0063]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Zuo et al. to teach specific subject matter Tam et al. does not teach, because it provides an automated and accurate way for IDDQ verification and prediction in a integrated circuit testing (paragraph [0015]).

Allowable Subject Matter
11.	Claims 7, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claim, such as: the processor is configured to determine minimal boundary leakages of the cell abutment cases based on the second possible leakage current values and the leakage probabilities associated with the cell abutment cases, wherein the boundary leakages are calculated based on the maximal boundary leakages, the minimal boundary leakages and a voltage threshold selection ratio among all limitations of claims 1, 13 from which claims 7, 19 depend and after claim 13 is amended to overcome rejection under 35 U.S.C. 112(b).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
12/09/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851